Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/25/22 has been entered. Claims 1 and 11-12 have been amended. Claims 71-73 are new. Claims 1, 4-5, 8, 11-12, 21, 28-29, 32, 43-44 and 59-73 are pending in the application. Claims 1, 5, 8, 11-12, 29  and 71-73 are under examination. Claims 4, 21, 28, 32, 43-44 and 59-70 are withdrawn.

Sequence Requirements
	The amendment to the specification to comply with the sequence rules is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 2/25/22 has been considered.  An initialed copy is enclosed.

Claim Objection/Rejection Withdrawn
The objection to claim 1 is withdrawn in view of the amendment to the claim.
The rejection of claims 11 and 12  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claim.


The rejection of claim 11 and 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to the claim.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 5, 8, 11, 12, 29 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Claim 1 is drawn to a method of treating or protecting a subject against infection and/or disease caused by different fungal pathogens, the method comprising: administering to a subject in need thereof a peptide immunogen derived from the Kexin protein of a Pneumocystis fungal pathogen, in an amount effective for the subject to acquire cross-protective immunity against infection and/or disease associated with two or more of the Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens, thereby treating or protecting the subject against infection and/or disease caused by the different fungal pathogens; wherein the peptide immunogen has at least 85% amino acid sequence identity to SEQ ID NO: 1.
The claims require that the peptide immunogen induce cross protective immunity against infection and/or disease associated with two or more of the Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens.
The scope of the claims encompasses a genus of peptide immunogens derived from the Kexin protein of a Pneumocystis antigen wherein the genus comprises a large number of structural species with differing structural differences. 
The disclosure fails to describe the common attributes or structural characteristics that identify members of said genus and because the genus is highly variant, the recitation of at least 85% amino acid sequence identity  is insufficient to describe the genus of peptide immunogens of Pneumocystis Kexin that induces the cross protective immunity against  infection and/or disease associated with two or more of the recited fungal pathogens. The genus of is large and highly variant (up to 15% of SEQ ID NO: 1 can vary and variants constitute deletion(s), substitution(s), addition(s) and combinations thereof) and the general knowledge and level of skill in the art does not supplement the omitted description of such fragments that induces the cross protective immunity against infection and/or disease associated with two or more of the recited fungal pathogens.
The specification discloses that the present invention stems from the findings described herein that mammalian subjects, immunized with a peptide derived from the Kexin (Kex or Kex1) protein, a subtilisin-like serine protease, from one type of fungal pathogen, Pneumocystis (Pneumocystis KEX1, Accession No. EU918304.1, SEQ ID NO: 1 ), elicited an immune response in the form of anti-Kex1 antibodies (monoclonal or polyclonal antibodies) that were cross-reactive with and bound to Kex peptides of other, distinct fungal pathogens, namely, the Candida, Aspergillus and Cryptococcus fungal pathogens.
The specification discloses that the production of such immunologically cross reactive antisera (and antibodies therein) produced in subjects (e.g., donor subjects) immunized with, or exposed to, a given fungal Kex peptide, such as a Pneumocystis Kex1 peptide, that reacted with the Kex peptides of non-related fungal pathogens, such as Candida, Aspergillus and Cryptococcus fungal pathogens as described herein, was surprising and unexpected, particularly in view of the low amount of amino acid sequence identity (about 48%-70% variability) among the Kex peptides of the Pneumocystis, Candida, Aspergillus and Cryptococcus fungal pathogens, and in view of the overall amount of variability in the amino acid sequences (ranging from about 70% to 96% variability) between the Kex1 peptide of Pneumocystis and the Kex peptides of the Candida, Aspergillus and Cryptococcus fungal organisms.
The specification identifies the portion of Kexin protein from Pneumocystis  wherein the portion is SEQ ID NO 1 and the corresponding portions from another Pneumocystis species (see figure 1A and SEQ ID NO: 8 and SEQ ID NO: 9) that is able to induce immunologically cross reactive antisera (and antibodies therein) against the Kex peptides of non-related fungal pathogens, such as Candida, Aspergillus and Cryptococcus fungal pathogens which have low amount of amino acid sequence identity (about 48%-70% variability).
However, the specification does not disclose the minimal fragment of SEQ ID NO: 1 that induces cross protective immunity against infection and/or disease associated with two or more of the Pneumocystis, Aspergillus, Candida or Cryptococcus.
While one of ordinary skill in the art using bioinformatics can identify other variants that vary by up to 15% from SEQ ID NO: 1 and screen for those that induces ross protective immunity against infection and/or disease associated with two or more of the Pneumocystis, Aspergillus, Candida or Cryptococcus, to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.
Further, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69USPQ2d at 1895.  The written description provision of 35 U.S.C. § 112 are severable from its enablement provision Vas-Cath, Inc. v. Mahurkar, 1115.  
Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention”. “Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement”. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The specification discloses a 90 amino acid sequence long fragment of P. jirovecii, macaque, carinii (See SEQ ID NO: 1 and Pneumocystis jirovecii (SEQ ID NO: 8) and Pneumocystis macaque Kexin (SEQ ID NO: 9 disclosed in figure 1A). However, these are not representative of the entire genus of peptide immunogen that vary by up to 15%  or by up to 10% from SEQ ID NO: 1 and that have the recited function. P. macaque Kexin SEQ ID NO: 9 is 100% identical to SEQ ID NO: 1 and P. jirovecii Kexin (SEQ ID NO: 8) is 93.9% identical to SEQ ID NO: 1. 
 A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
In the conclusion, Applicants as of the effective filing date has not adequately described the genus of peptides derived from Pneumocystis Kexin that has at least 85% or at least 90% to SEQ ID NO: 1 and that induces cross protective immunity against infection and/or disease associated with two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus.
Response to Applicants Argument
Applicants state that they have amended the claims so as not to encompass numerous structural species as candidates for the peptide immunogen and that the Office Action stated that the “as filed specification identifies the portion of the Kexin protein from Pneumocystis SEQ ID NO: 1  and the corresponding portions from another Pneumocystis species that is able to induce immunologically cross reactive antisera against the Kex peptides of non-related fungal pathogens”.
Applicants argument has been carefully considered but is not persuasive. The reference to page 6 paragraph 1 of the prior Office Action references to figure 1 for disclosure of 2 other species of Pneumocystis Kexin. However, these are not representative of the entire genus of peptide immunogen that vary by up to 15% from SEQ ID NO: 1 and that have the recited function. P. macaque Kexin SEQ ID NO: 9 is 100% identical to SEQ ID NO: 1 and P. jirovecii Kexin (SEQ ID NO: 8) is 93.9% identical to SEQ ID NO: 1. Applicants as of the effective filing date has not adequately described the genus of peptides derived from Pneumocystis Kexin that has at least 85% or at least 90% to SEQ ID NO: 1 and that induces cross protective immunity against infection and/or disease associated with two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus for the reasons set forth above in the rejection.


Claims 1, 5, 8, 11, 12, 29  and 71-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating  an infection and/or protecting from disease caused by two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus comprising  administering to a subject in need thereof a peptide derived from Pneumocystis i.e. SEQ ID NO: 1 and also  a peptide from Pneumocystis macaque or jirovecii as set forth in  figure 1A; does not reasonably provide enablement for the claimed method comprising protecting a subject against infection caused by two or more of Pneumocystis, Aspergillus , Candida or Cryptococcus. 
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
Nature of the Invention
The claims are drawn to:
Claim 1 is drawn to a method of treating or protecting a subject against infection and/or disease caused by different fungal pathogens, the method comprising: administering to a subject in need thereof a peptide immunogen derived from the Kexin protein of a Pneumocystis fungal pathogen, in an amount effective for the subject to acquire cross-protective immunity against infection and/or disease associated with two or more of the Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens, thereby treating or protecting the subject against infection and/or disease caused by the different fungal pathogens; wherein the peptide immunogen has at least 85% amino acid sequence identity to SEQ ID NO: 1.
Breadth of the Claims
The claims require any peptide immunogen derived from a Kexin protein of a Pneumocystis fungal pathogen wherein the peptide immunogen has at least 85% amino acid sequence identity with SEQ ID NO: 1. The claims require that the peptide immunogen  provide cross-protective immunity against infection and/or disease associated with two or more of Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens.
The claims also require protection (prevention) from infection from two or more of the Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens.

Guidance in the Specification/The Existence of Working Examples
The specification discloses that the present invention stems from the findings described herein that mammalian subjects, immunized with a peptide derived from the Kexin (Kex or Kex1) protein, a subtilisin-like serine protease, from one type of fungal pathogen, Pneumocystis (Pneumocystis KEX1, Accession No. EU918304.1 SEQ ID NO: 1), elicited an immune response in the form of anti-Kex1 antibodies (monoclonal or polyclonal antibodies) that were cross-reactive with and bound to Kex peptides of other, distinct fungal pathogens, namely, the Candida, Aspergillus and Cryptococcus fungal pathogens.
The specification discloses that the production of such immunologically cross reactive antisera (and antibodies therein) produced in subjects (e.g., donor subjects) immunized with, or exposed to, a given fungal Kex peptide, such as a Pneumocystis Kex1 peptide, that reacted with the Kex peptides of non-related fungal pathogens, such as Candida, Aspergillus and Cryptococcus fungal pathogens as described herein, was surprising and unexpected, particularly in view of the low amount of amino acid sequence identity (about 48%-70% variability) among the Kex peptides of the Pneumocystis, Candida, Aspergillus and Cryptococcus fungal pathogens, and in view of the overall amount of variability in the amino acid sequences (ranging from about 70% to 96% variability) between the Kex1 peptide of Pneumocystis and the Kex peptides of the Candida, Aspergillus and Cryptococcus fungal organisms.
The specification identifies the portion of Kexin protein from Pneumocystis i.e. SEQ ID NO 1 and the corresponding portions that another Pneumocystis  macque an P. jirovecii (see figure 1A) that is able to induce immunologically cross reactive antisera (and antibodies therein) against the Kex peptides of non-related fungal pathogens, such as Candida, Aspergillus and Cryptococcus fungal pathogens which have low amount of amino acid sequence identity (about 48%-70% variability).
With regards to protecting (interpreted as preventing) infection from two  or more fungal pathogens selected from Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens; the specification does not correlate any immune response generated against  said peptide immunogen derived from Pneumocystis Kexin with prevention of infection in an  animal model or any other in vitro correlate.
State of the Art and Predictability of the Art and Amount of experimentation Necessary
The art (Kling et al. JID 2016:213 (15 May) cited in IDS) teaches that vaccination with particular peptide fragment of Kexin of Pneumocystis protected animals against developing Pneumocystis pneumonia  after challenge with pneumocystis and were negative for Pneumocystis in the lung.
Similarly, the instant specification does not correlate any immune response generated by a peptide immunogen having at least 85% having amino acid sequence identity with SEQ ID NO: 1 with protection against infection in a subject or any suitable animal model of infection.
The physiological activity of the peptide immunogen  for protection against  infection of multiple different fungal pathogens i.e. two or more of Pneumocystis, Candida, Aspergillus and Cryptococcus  can be considered inherently unpredictable Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled.
In conclusion, the specification, while being enabling for a method of treating  an infection and/or protecting from disease caused by two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus comprising  administering to a subject in need thereof a peptide immunogen comprising  SEQ ID NO: 1 and also  a peptide from Pneumocystis macaque or jirovecii as set forth in  figure 1A (SEQ ID NO: 8 and 9; does not reasonably provide enablement for the claimed method comprising protecting a subject against infection caused by two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus.
Response to Applicants Argument
Applicants argue that the Office Action acknowledges that the specification is enabled “for a method of treating an infection and/or disease or protecting from disease caused by two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus comprising administering to a subject in need thereof a peptide derived from Pneumocystis i.e. SEQ ID NO: 1, and also a peptide from P. macaque or jirovecii as set forth in Figure 1A”.
Applicant statement is correct regarding what was stated in the prior Office Action. The same rejection stated that the specification was not enabling from using any of the peptides from Pneumocystis to protect a subject against infection by two or more of Pneumocystis, Aspergillus, Candida or Cryptococcus. See rejection above. Accordingly,  the rejection is maintained.


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8, 11-12, 29 and 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al. US 9181538 11/10/15.
Claim 1, 8 and 71: Norris et al disclose a method of treating or protecting a subject against infection or disease caused by different fungal pathogens (e.g. Pneumocystis and other fungi – see column 4 lines 66-67 to column 5 lines 1-6) comprising administering to a subject in need thereof a peptide immunogen derived from the Kexin protein of a Pneumocystis fungal pathogen (see column 5 lines 22-46, column 6 lines 49-67, column 7, column 8 lines 1-9) in an amount effective (column 11 lines 29-53)  for the subject to acquire  cross protective immunity against infection and/or disease associated with two or more fungal pathogens (column 4 lines 66-67 to column 5 lines 1-6) such as Candida albicans, Candida glabrata and Pneumocystis (column  32 under example 32). Since the same peptide immunogen derived from Kexin protein of a Pneumocystis fungal pathogen is administered to the subject, said peptide in the disclosed effective amounts will also induce cross protective immunity against infection associated with two or more of Pneumocystis, Candida, Aspergillus or Cryptococcus. 
Norris et al disclose that the peptide has 93.9% sequence identity to SEQ ID NO: 1. See sequence alignment.

US-14-088-250A-1

  Query Match             93.9%;  Score 450;  DB 10;  Length 90;
  Best Local Similarity   94.4%;  
  Matches   85;  Conservative    1;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DDDGKTVDGPSPLVLRAFINGVNNGRNGLGSIYVFASGNGGIYDDNCNFDGYANSVFTIT 60
              ||||||||||| ||||| |||||||||||||||||||||||||:||||||||||||||||
Db          1 DDDGKTVDGPSSLVLRALINGVNNGRNGLGSIYVFASGNGGIYEDNCNFDGYANSVFTIT 60

Qy         61 IGGIDKHGKRFAYSEACSSQLAVTYAGGSA 90
              ||||||||||  ||||||||||||||||||
Db         61 IGGIDKHGKRLKYSEACSSQLAVTYAGGSA 90


Claim 5: Norris et al disclose the treatment or cross protection is also associated with Candida albicans. See (column 32 under example 32).
Claim 11: Norris et al disclose that the Kex1 is highly conserved against Pneumocystis spp (column 32 under example 32) and disclose the Kex1 peptide derived from Pneumocystis jirovecii (see SEQ ID NO: 1 of Norris et al at columns 39-40 and col. 41-42 claims 1-13).
Claim 12: Norris et al disclose the Pneumocystis Kex1 peptide is a 90 amino acid peptide fragment of the full length Kexin protein and is encoded by a polynucleotide contained in an expression vector. See SEQ ID NO: 1 of Norris et al and col. 7 lines 1-26.
Claim 29: Norris et al disclose that the subject is immunocompromised and is at risk of Pneumocystis and Candida. See column 4 lines 66-67 to column 5 lines 1-6 and column 32 example 32.

Response to Applicants Argument
Applicants argue that Norris does not disclose a method of treating or protecting a subject against infection and/or disease caused by different fungal pathogens, in which the method comprises administering to a subject in need thereof a peptide immunogen derived from the Kexin protein of a Pneumocystis fungal pathogen in an amount effective for the subject to acquire cross- protective immunity against infection and/or disease associated with two or more of the Pneumocystis, Aspergillus, Candida, or Cryptococcus fungal pathogens, thereby treating or protecting the subject against infection and/or disease caused by the different fungal pathogens wherein the peptide immunogen has at least 85% amino acid sequence identity to SEQ ID NO:1 and that Norris does not disclose a peptide immunogen derived from Pneumocystis having at least 85% amino acid identity to SEQ ID NO: 1.
Applicants argument has been considered but is not found persuasive. This is because Norris et al discloses that the peptide has 93.9% sequence identity to SEQ ID NO: 1. See sequence alignment.

US-14-088-250A-1

  Query Match             93.9%;  Score 450;  DB 10;  Length 90;
  Best Local Similarity   94.4%;  
  Matches   85;  Conservative    1;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 DDDGKTVDGPSPLVLRAFINGVNNGRNGLGSIYVFASGNGGIYDDNCNFDGYANSVFTIT 60
              ||||||||||| ||||| |||||||||||||||||||||||||:||||||||||||||||
Db          1 DDDGKTVDGPSSLVLRALINGVNNGRNGLGSIYVFASGNGGIYEDNCNFDGYANSVFTIT 60

Qy         61 IGGIDKHGKRFAYSEACSSQLAVTYAGGSA 90
              ||||||||||  ||||||||||||||||||
Db         61 IGGIDKHGKRLKYSEACSSQLAVTYAGGSA 90


Norris et al disclose that the peptide can be used to defend against infection by Pneumocystis and other fungal infection (last bridging paragraph column 4 to column 5 lines 1-6) such as Candida albicans, Candida glabrata and Pneumocystis (column  32 under example 32). Even though Norris et al states that they have not tested efficacy against other species, the reference is still enabling because it states that the antigen can be used to defend against or treat fungal infections other than Pneumocystis since the peptide homolog is present in other fungi. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy” is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear how a peptide immunogen generates cross-protective immunity against another peptide. Do Applicants mean that the peptide immunogen generates anti-sera that is cross-reactive against the Kex1 peptides stated in the claim? See example 5 of the specification and figures 4a-4d including the description of the figures 4a-4d.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limit claim 1 because the limitation of claim 8 is recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Status of the Claims
Claims 1, 5, 8, 11-12, 29 and 71-73 are rejected. Claims 4, 21, 28, 32, 43-44 and 59-70 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645